Exhibit 10.5

 



First Amendment to Employment Agreement

 

This First Amendment to Employment Agreement (this "Amendment") dated as of the
date of the last signature set forth below and with effect from December 1, 2015
(the “Effective Date”) is an amendment to that certain Employment Agreement (the
"Agreement") dated as of July 30, 2015 between Brainstorm Cell Therapeutics,
Inc., a Delaware limited liability company (the "Company"), and Yoram Bibring
(the "Executive").

 

WHEREAS, the Company and the Executive desire to modify their existing
relationship and transition the role of the Executive from full time to part
time, with the Executive continuing to provide services to the Company as its
Chief Financial Officer, and modify the Executive's rights to compensation under
the Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.Position and Duties. As of the Effective Date Section 3 of the Agreement is
amended and restated in its entirety as follows:

 

Position and Duties. The Executive hereby agrees to serve as Chief Financial
Officer (“CFO”) of the Company, and shall have those duties, services,
responsibilities and authority customarily accorded a person holding such
positions in a company such as the Company, including but not limited to those
duties, services and responsibilities listed on Exhibit A attached hereto
(collectively, the “Executive Duties”). As CFO, the Executive shall report to
both the Chief Executive Officer (the “CEO”) of the Company and the Board of
Directors of the Company (the “Board”). The Executive shall devote his best
efforts and approximately half of his business time and attention to the
performance of the Executive Duties to the Company in accordance with the terms
hereof and as shall be reasonably requested by the Company from time to time
throughout his Employment Period. Executive shall not engage in any other
business or professional activities, either on a full-time or part-time basis,
as an employee, consultant or in any other capacity, whether or not he receives
any compensation therefor, that compete directly or indirectly with the business
of the Company.

 

2.Compensation. As of the Effective Date Section 4(a) of the Agreement is
amended and restated in its entirety as follows:

 

Compensation. In consideration of the satisfactory performance of the Executive
Duties, the Executive shall be entitled to receive base compensation at the rate
of $112,500.00 per year (the “Base Salary”). No additional compensation shall be
payable to the Executive by reason of the number of hours worked or any hours
worked on Saturdays, Sundays or holidays, by reason of special responsibilities
assumed (whether on behalf of the Company or any of its subsidiaries or
affiliates), special projects completed, or otherwise. All Base Salary payable
hereunder shall be payable in accordance with the Company’s regular payroll
practices (e.g., timing of payments and standard employee deductions, such as
income and employment tax withholdings).

 

3.Options. As of the Effective Date, 82,500 of the 165,000 “Initial Options” (as
defined in Section 4(c) of the Agreement are cancelled. The 82,500 remaining
Initial Options shall vest in accordance with the terms of Section 4(c) of the
Agreement and the Nonstatutory Stock Option Agreement by and between the Company
and the Executive dated July 30, 2015, each of which are hereby amended
accordingly. For the avoidance of doubt, this mean that 25% of the remaining
82,500 Initial Options (20,625 shares) vest and become exercisable on July 30,
2016 and 2.08333% of the 82,500 Initial Options vest and become exercisable on
each monthly anniversary date starting on August 30, 2016 through the fourth
anniversary of the grant so that the 82,500 shares become fully vested and
exercisable on July 30, 2019.

 

 



 

 

 

4.Vacation. As of the Effective Date Section 4(g) of the Agreement is amended
and restated in its entirety as follows:

 

Vacation. The Executive shall be entitled to 80 hours of paid
vacation/sick/personal days per year, in addition to any paid holidays provided
for by Company policy.

 

5.Termination / At-will. Section 5(a)-5(k) of the Agreement are hereby deleted
in their entirety. The Executive and Executive’s employment with the Company is
“at will” and not for a fixed term and is subject to termination by either party
at any time. The term of this Agreement as amended by the Amendment shall be
until terminated by the Company or the Executive, with or without cause in their
sole discretion, by written notice received by the other party. Upon either such
termination (the “Termination”) the Executive’s services shall cease, and the
executive and the Company shall have no ongoing obligation to one another except
as otherwise set forth in the Agreement as modified by this Amendment. The
Company shall have no further obligation to pay Executive any amount, or to
provide Executive any benefits, in connection with the cessation of the
Executive's role as Chief Financial Officer of the Company or the termination of
Executive's employment or consultancy with the Company, or the Termination.
Notwithstanding the foregoing, solely for purposes of clarifying potential
ambiguity in other sections of the Agreement, the parties acknowledge and agree
that any terms defined in Section 5(a)-5(k) of the Agreement, if used elsewhere
in the Agreement as amended by this Amendment, shall continue to have the
meaning set forth in the original Agreement prior to modification by the this
Amendment.

 

6.Executive Duties. Exhibit A to the Agreement is amended as of the Effective
Date to insert the following additional language:

 

9. The Executive will continue to be an employee of the Company working on a
part time basis. Executive will be allowed to work with other companies,
projects on an unlimited basis as long as he continues to meet all his
obligations as Chief Financial Officer of the Company and as long as he is not
involved in any activity or employed by any entity that competes directly or
indirectly with the business of the Company. Both Executive and the Company
believe that the Executive will be able to meet all his obligations as Chief
Financial Officer of the Company without exception. While in principle the
parties expect the Executive to spend approximately 20 hours a week on the
Company’s business the parties recognize that the hours that the Executive will
spend working on the Company’s business will vary depending on the needs of the
Company. There will be no overtime paid for additional hours.

 

10. The Executive will continue to be based in the Company’s New Jersey office
and will be permitted to work on other business from such office as long as no
significant costs are incurred by the Company (use of printer, phone etc.) and
such activities are not detrimental to the business of the Company. The
Executive will not involve any other Company employees with any non-Company
related activities.

 

IN WITNESS WHEREOF, this Amendment to the Agreement has been executed as of the
date of the last signature set forth below and with effect from December 1,
2015.

 



The Company:     Brainstorm Cell Therapeutics Inc.   The Executive:       By:
/s/ Chaim Lebovits   /s/ Yoram Bibring Name: Chaim Lebovits   Yoram Bibring
Title: Chief Executive Officer and President   Date: November 16, 2015 Date:
November 16, 2015    



 

 

 

2 

